DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 4673904) in view of Okuzawa et al. (US 20070075819).
Regarding claim 1, Landis discloses that a semiconductor package comprising:
a substrate 20 & 69 (Fig. 4);
a first winding layer 68 & 72 on the substrate;
an embedded core 84 attached to the first winding layer (Fig. 6);
a first via 80 & 82 attached to the first winding layer 68 & 72 (Fig. 6);
a first film 70 covering portions of the first via 80 & 82 (Fig. 6), the embedded core 84 , the first winding layer 68 & 72 and the substrate;
a second via 88 & 76 physically contacting the first via 80 & 82 (Fig. 7);
a second film (difference between element 70 in Fig. 6 & 7) covering portions of the second via and the embedded core; and
a second winding layer 90 on the second film and connected to the second via (Fig. 8).
Landis fails to specify that the core is a magnetic core.
However, Okuzawa suggests that the core can be a magnetic core (para. 0280).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Landis with the core is a magnetic core as taught by Ching in order to provide high electrical characteristic, a small size, and a low profile at a low const (para. 0013) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 2, Landis &  Okuzawa disclose that a solder mask layer 659 (Fig. 136A) covering portions of the second winding layer and the second film (Landis in view of Okuzawa).
Reclaim 3, Landis &  Okuzawa disclose that an electrical connector attached to the second winding layer (Landis, Fig. 8).
Reclaim 4, Landis &  Okuzawa disclose that the first winding layer and second winding layers are plated winding layers (Landis, Fig. 8).
Reclaim 5, Landis &  Okuzawa disclose that the embedded magnetic core includes a magnetic core attached to a carrier (Landis, Fig. 8 in view of Okuzawa).
Reclaim 6, Landis &  Okuzawa fail to specify that first via has a height of about 65 micro meters, and a diameter of about 65 micro meters.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain height of the first via, because it would have been to obtain a certain height of the first via to enhance high electrical characteristic and better sizing.	
Reclaim 7, Landis &  Okuzawa disclose that first via is oriented perpendicular to a plane along a length of the first film, and a plane along a length of the second Film (Landis, Fig. 8).
Reclaim 8, Landis &  Okuzawa disclose that the second via is oriented perpendicular to the plane along the length of the first film, and the plane along the length of the second film  (Landis, Fig. 8).
Reclaim 9, Landis &  Okuzawa disclose that the first via is laterally spaced apart from the embedded magnetic core (Landis in view of Okuzawa, Landis element 84 can be replace with Okuzawa’s element).
Reclaim 10, Landis &  Okuzawa fail to specify that each of the first and second winding layers has a thickness of about 25 micro meters.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of the first via and the second via, because it would have been to obtain a certain thickness of the first via and the second via to enhance high electrical characteristic and better sizing.	
Reclaim 11, Landis &  Okuzawa disclose that the first and second winding layers are plated layers (Landis, Fig. 8). 
Reclaim 12, Landis &  Okuzawa disclose that the first via is a plated via (Landis, Fig. 8).
Reclaim 13, Landis &  Okuzawa disclose that the second via is one of a plated via and a sputtered via (Fig. 8, Landis).
Regarding claim 14, Landis &  Okuzawa disclose that semiconductor package comprising:
a solder mask layer 70 & 72 & 74 (Fig. 5) including a first winding layer ;
a via 80 & 82 attached to the first winding layer 70 & 72 & 74 (Fig. 6);
a magnetic layer 84 attached to the first winding layer (Landis’s Fig. 6 in view of Okuzawa’s material);
a second winding layer 86, 88, & 90attached to the via 80 & 82; and
a film 70 physically contacting portions of the via, the magnetic layer, the first winding layer, and the second winding layer, and the solder mask layer (Fig. 8).
Reclaim 15, Landis &  Okuzawa disclose that a height of the via is more than a thickness of the magnetic layer (Fig. 8, Landis).
Reclaim 16, Landis &  Okuzawa disclose that a surface of the first winding layer is coplanar with a surface of the solder mask layer (Fig. 5, Landis).
Reclaim 17, Landis &  Okuzawa disclose that the solder mask layer includes electrical connectors that are attached to the first winding layer (Landis in view of Okuzawa).
Reclaim 18, Landis &  Okuzawa disclose that the magnetic layer is an iron nickel alloy (NiFe) layer (Okuzawa, para. 0279).
Reclaim 20, Landis &  Okuzawa disclose that the magnetic layer is a sputtered layer or an etched layer (Landis, fig. 8).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 4673904) in view of Okuzawa et al. (US 20070075819) and further in view of Seifert et al. (US 20120209365)
Reclaim 19, Landis &  Okuzawa  fail to teach the magnetic layer is a tantalum pentoxide (Ta2O5) layer.
However, Seifert suggests that a magnetic layer is a tantalum pentoxide (Ta2.02) layer (para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Landis &  Okuzawa with a magnetic layer is a tantalum pentoxide (Ta2.02) layer as taught by Seifert in order to enhance material variations due to market availability and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899